This was an action in ejectment to recover real property, brought by plaintiff against defendant. The summons and complaint were duly served on defendant, who filed answer and defense bond. Plaintiff made motion before the clerk to strike out answer and for judgment by default final. This motion was denied by the clerk, and plaintiff appealed to the Superior Court. The cause was duly transferred to the civil issue docket of the Superior Court at term for trial upon the issues raised by the pleadings.
The matters in controversy were heard after notice by defendant to plaintiff, at August Term, 1925, by his Honor, Barnhill, J., who found *Page 861 
all the facts entitling defendant to the judgment rendered. The presumption of law is that the finding of facts by the court below is based on competent evidence, and, ordinarily, this Court is bound by the findings.
We think, under all the facts and circumstances of this case, that the judgment of the court below should be
Affirmed.